                                                                              FILED
                   IN THE UNITED STATES DISTRICT COURT                         FEB 1 4 2019
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION                               Cieri<, U.S Diatrict Court
                                                                               District Of Montana
                                                                                    Missoula


 UNITED STATES OF AMERICA,                              CR 18-25-M-DWM

                            Plaintiff,                   FINAL ORDER
                                                        OF FORFEITURE
             vs.

 JODY LYN BENNETT,

                            Defendant.


      This matter comes before the Court on the United States' motion for final

order of forfeiture.   Having reviewed said motion, the Court finds:

       1.     The United States commenced this action pursuant to 21 U.S.C. §§

853(a)(l) and (2), 21 U.S.C. § 881(a)(l 1), and 18 U.S.C. § 924(d).

       2.     A preliminary order of forfeiture was entered on September 27, 2018.

(Doc. 38.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l).

(Doc. 49.)

      4.      It appears there is cause to issue a forfeiture order under 21 U.S.C. §§

853(a)(l) and (2), 21 U.S.C. § 881(a)(l 1), and 18 U.S.C. § 924(d).

      It is therefore ORDERED, DECREED AND ADJUDGED that:

                                           1
       1.    The motion for final order of forfeiture (Doc. 52) is GRANTED.

       2.    Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853(a)(l) and (2), 21 U.S.C.

§ 881(a)(l 1), and 18 U.S.C. § 924(d), free from the claims of any other party, the

following property:

   • One LG cell phone, black in color;

   • Empty Magazine for Ruger American 9mm Pistol, SIN 86060847;

   • Empty Magazine for Phoenix Arms Raven .25 Caliber Pistol with Pink
     Handle;

   • 5 Loaded Magazines for .45 caliber;

   • Samsung Galaxy S7 Cell Phone with Clear Green Case with Micro SD Card;

   • Green Ammo Box Containing approx: 130 Rounds of 7 .62 Caliber Ammo;

   • 200 Rounds 9mm Caliber ammo; 44 Rounds of .45 Caliber Ammo;

   • 20 Rounds of .303 Caliber Ammo; 40 Rounds of .223 Caliber Ammo;

   •   100 Rounds of 5.56 Caliber Ammo; 150 Rounds of .17 Caliber Ammo;

   •   87 Rounds of .22 Caliber Ammo; and Miscellaneous Gun Parts;

   • Box of PPU 5.56 Ammo containing Approx 20 rounds;

   • Box of Federal 5.56 Ammo containing Approx 20 Rounds;

   • Approx 72 Rounds of 7 .62 Ammo Removed from Magazines;

                                          2
• Approx 40 Rounds 5.56 Ammo Removed from Magazines;

• Black Fabric Gun Case, Black Nylon Strap, and 5 Magazines with Ammo
  Removed and Grip;

• Norinco SKS Rifle, SIN: 57184;

• Aimpoint Optic Site and Spartan Light Attached to Stoner SR-15 ;

• Stoner Rifle SR-15, SIN: KM904582;

• Leopold Scope and Sling attached to Remington 700 Rifle and Soft
  Tan/Black Gun Case;

• Remington Arms 700 Rifle, SIN: S6344544 Packaged in Soft Tan/Black
  Gun Case;

• Burris Scope attached to CZ 452.2E .17 caliber rifle and empty magazine;

• CZ 452.2E .17 Caliber Rifle, SIN: Al85299;

• Green Nylon Sling attached to Lithgow Infield 303 Rifle, empty magazine,
  and Soft Tan/Brown Gun Case;

• Lithgow Infield 303 Rifle, SIN e7866 (Packaged in Soft Tan/Brown Gun
  Case);

• Westemfield XNH-806 with no visible serial number;

• Bushnell Scope attached to Winchester 70 Rifle; Empty Magazine; and
  Black Hard Sided Gun Case;

• Black Fabric Pistol Case;

•   13 Rounds of 9mm ammunition removed from Ruger pistol;

                                    3
• Ruger American 9mm pistol, SIN;

• Citadel 1911 .45 caliber pistol, SIN: CIT004715;

• Phoenix Arms Raven .25 caliber pistol with pink Handle, SIN: 3103626;

• Sixteen 20 Gauge Shotgun Shells; Seventeen 12-Gauge Shotgun Shells in
  Fabric Case;

• Box of Fusion Brand .243 Ammo Containing Approx. 20 Rounds;

•   12 Rounds of .40 Caliber Ammo Removed from Magazine from Glock;

• Empty Magazine for Glock .22 pistol and Rubber Grip on Glock;

• Glock .22 Pistol, SIN UXA004;

•   1 Box Containing Approx 50 Rounds of .45 Caliber Ammunition;

• Silver Samsung Cell Phone with Cracked Back with Cord; and

• $551.00 in United States Currency.

    3.   The United States shall have full and legal title to the forfeited




                                                    lloy, District Judge
                                                     istrict Court



                                       4
